Exhibit 10.7

 

 LOGO [img001_v1.jpg]

Flexible Time off (FTO)

SLT Members

Human Resources

 

Policy Owner: SVP HR & Chief People Officer       Prepared By: HR Manager,
Denver Effective Date: 1-1-2015     Approved By: Bobbi McPherson SVP HR & CPO  
   

 

TABLE OF CONTENTS

1.0 Intent and Purpose

2.0 Scope

3.0 Policy

4.0 Responsibility

5.0 Governance

6.0 Acknowledgment

 

1.0 Intent and Purpose

Flexible Time Off (FTO) is paid time off from work for reasonable amounts of
time for rest, relaxation, including vacation, holidays, medical and personal
appointments and short term illnesses. The intent of the FTO policy is enable
senior executives to take time off when it is convenient for them and will not
interfere with their responsibilities to Intrawest.

 

2.0 Scope

FTO applies to all eligible Senior Leadership Team (SLT) members in both the
U.S. and Canada.

 

3.0 Policy

 

FTO Usage

There are no maximum limits on FTO, except as described below with respect to
Approved Leaves of Absence. SLT members can use FTO in any increment of time. It
is the responsibility of each SLT member to ensure his or her job performance is
not jeopardized and business operations are not affected by taking FTO.
Intrawest expects SLT members to manage their FTO effectively by planning ahead
whenever possible in order to maintain adequate coverage and continuity of
business operations. Canadian SLT members are required to take vacation in
accordance with the employment standards legislation of the province in which
they are employed, but other than that are free to determine whether or not they
wish to take additional vacation time over and above that set out in the
legislation.

 

 

 

 

Accordingly, SLT members are expected to:

 

•Obtain advance approval of planned FTO from the person to whom they have a
direct reporting relationship and promptly inform such person when unplanned
vacation or sick days are necessary.

•Communicate planned time off in advance to their team members and be mindful of
their job responsibilities and the business needs of the Company.

•Understand that due to staffing needs, sometimes, not all time off requests
will be approved.

•Meet all established goals and responsibilities, despite any time off.

•Not abuse the FTO policy or act in any manner that would be contrary to the
intent and purpose of the policy or set an improper example for other employees
of Intrawest.

 



FTO concurrent with an approved Leave of Absence

SLT members who want or need to take FTO for a reason that would qualify for an
approved leave of absence must work with the Human Resources Department to
ensure that time off is properly designated. FTO may be used concurrently during
time off that qualifies for an approved leave of absence up to the following
maximum limits:

•Family Medical Qualified Leave or Other State/Province Disability

oup to four weeks or 160 hours may be applied to extend salary coverage during
any part of a Family Medical Leave Act leave or Other State/Province Disability
leave that is not otherwise covered by paid disability or other paid leave.

•Non-Qualified Medical Leave – up to four weeks or 160 hours.

•Military Leave (all types) – up to four weeks or 160 hours.

•Personal Leave – up to four weeks or 160 hours, except for a Personal Leave
that is taken immediately following another leave of absence.

•Other approved leave required or permitted by law – up to four weeks or 160
hours; however, SLT member may not receive more than 100% of his or her base
wage.

 

Separation of Employment

FTO is not earned or accrued therefore no payout will be given upon separation
from the Company.

 

4.0 Responsibility

Intrawest will not allow any form of retaliation against individuals who report
alleged violations of this policy or who cooperate in the Company’s
investigation of such reports. Retaliation is unacceptable. Any form of
retaliation in violation of this policy will result in disciplinary action, up
to and including discharge.

 

 

 



 

5.0 Governance

In the instance that any questions arise regarding this Policy please contact
Human Resources assigned to your location.

 

In the event opinions differ on the appropriate treatment of a situation, the
issue will be escalated to the Chief People Officer or Chief Executive Officer
as appropriate.

 

Intrawest reserves the right to change this policy at any time.

 

6.0 Acknowledgment

 

I hereby acknowledge and agree that I have received a copy of the SLT FTO policy
that is effective January 1, 2015, (“Effective Date”) and I understand if I have
any questions I will consult with Human Resources.

 

I further acknowledge and agree that I have read and understand this SLT FTO
policy and will comply with it and further that I am bound by the provisions
contained herein, and that the SLT FTO policy supersedes and replaces any
previous employment agreement, offer letter or policy in effect prior to the
Effective Date, as applicable, regarding vacation, sick time and other time off.

        Travis Mayer   Employee Name (Printed)         /s/ Travis Mayer  
Employee Signature       1/16/2015   Date  



 

 